131 Nev., Advance Opinion   53
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                PAMELA FULBROOK, INDIVIDUALLY                       No. 61567
                AND AS SPECIAL ADMINISTRATOR
                OF THE ESTATE OF ADASHA
                EDISON; MICHAEL BENNINGTON                              FILED
                AND ELIZABETH BENNINGTON,
                HUSBAND AND WIFE; AND                                    JUN 0 4 2015
                MICHELLE BENNINGTON,
                Appellants,
                vs.
                ALLSTATE INSURANCE COMPANY,
                Respondent.

                PAMELA FULBROOK, INDIVIDUALLY                       No, 62199
                AND AS SPECIAL ADMINISTRATOR
                OF THE ESTATE OF ADASHA
                EDISON; MICHAEL BENNINGTON
                AND ELIZABETH BENNINGTON,
                HUSBAND AND WIFE; AND
                MICHELLE BENNINGTON,
                Appellants,
                vs.
                ALLSTATE INSURANCE COMPANY,
                Respondent.


                           Motion to recall remittitur.
                           Motion denied.

                Christensen Law Offices, LLC, and Thomas Christensen, Las Vegas,
                for Appellants.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                Prince & Keating, LLP, and Dennis M. Prince and Ian C. Estrada, Las
                Vegas,
                for Respondent.




                BEFORE PARRAGUIRRE, SAITTA and PICKERING, JJ.

                                                  OPINION

                By the Court, SAITTA, J.:
                            These are consolidated appeals from a final judgment and a
                post-judgment order in an insurance matter. This court affirmed the
                judgments of the district court in an order entered on January 30, 2015.
                Pursuant to NRAP 40(a)(1), the time for filing a petition for rehearing
                expired on February 17, 2015. No petition for rehearing was filed, and the
                remittitur issued on February 24, 2015, as provided in NRAP 41(a)(1),
                            On February 27, 2015, appellants' counsel filed a motion to
                recall the remittitur. Appellants' counsel states that he did not become
                aware of the order of affirmance until February 26, 2015, "due to technical
                difficulties experienced by .. . counsel due to a virus on its servers as well
                as switching to a new case management system." Specifically, appellants'
                counsel avers that he has been experiencing difficulties with case files as
                well as e-mails, and the e-mail notification "slipped through." Further,
                counsel states that his firm has switched to a new case management
                system, and "all of the client files were not properly loaded into the case
                management system by its technicians."
                            Knowing that there were technical difficulties, appellants'
                counsel states that his office checked the status of the case on the Nevada

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                 Supreme Court website on January 26, 2015, and no order had been
                 issued. The site was not checked again until February 26, 2015, when
                 counsel discovered that the order of affirmance had been entered. By that
                 point, the time for filing a petition for rehearing had passed.
                             The Nevada Electronic Filing and Conversion Rules (NEFCR)
                 provide for electronic service of documents. NEFCR 9. The rule requires
                 that "[w]hen a document is electronically filed, the court. . . must provide
                 notice to all registered users on the case that a document has been filed
                 and is available on the electronic service system document repository."
                 NEFCR 9(b). "This notice shall be considered as valid and effective service
                 of the document on the registered users and shall have the same legal
                 effect as service of a paper document." Id, Further, "Mlle notice must be
                 sent by e-mail to the addresses furnished by the registered users under
                 Rule 13(c)." Id.
                             The required notice to which the rule refers is the notification
                 within the electronic filing system. When a registered user logs into his
                 account, he can see all the notifications in his cases. In addition to the
                 official notice within the system, an e-mail is sent to all the e-mail
                 addresses of the attorneys on the case who are registered users and to any
                 additional e-mail addresses those attorneys may list in their profiles. The
                 e-mail notifications are a courtesy, and the official notification of a
                 document filed in this court is the notification within the electronic filing
                 system.
                             In the instant case, this court's electronic record reflects that
                 an official notice of the order of affirmance was sent to appellants'
                 counsel's electronic filing account. Additionally, an e-mail was sent to two
                 separate e-mail addresses at appellants' counsel's law firm. Although

SUPREME COURT
        OF
     NEVADA

                                                       3
(D) 1947A    e
                   appellants' counsel asserts that he did not receive either of the e-mails
                   sent, he does not indicate that he was unable to access his electronic filing
                   account to check his notifications during this time. Indeed, he successfully
                   accessed the account to electronically file an opening brief and multiple
                   volumes of appendices in an unrelated easel on February 3, 2015, a mere
                   four days after the order of affirmance in this case was entered. If counsel
                   had checked the notifications in his account at that time, he would have
                   been aware of the dispositional order. We remind counsel that it is his
                   duty to log in to the electronic filing system and check notifications for his
                   cases as often as is necessary to properly monitor his pending cases.
                                    Counsel informs this court that he checked the court's website
                   on January 26, 2015, and again on February 26, 2015. By referring to the
                   court's "website," it is not clear whether he is referring to the electronic
                   filing system or the public access portal of the court's case management
                   system. Either way, he would have learned of the disposition in time to
                   file a petition for rehearing had he checked more frequently than every 30
                   days.
                                    This court has long recognized "the rule that a remittitur will
                   be recalled when, but only when, inadvertence, mistake of fact, or an
                   incomplete knowledge of the circumstances of the case on the part of the
                   court or its officers, whether induced by fraud or otherwise, has resulted in




                           3   -Stanlake v. Serafani, Docket No. 65920.

SUPREME COURT
       OF
    NEVADA
                                                             4
(0) 1947A 7)4D10
                  an unjust decision."   Wood v. State, 60 Nev. 139, 141, 104 P.2d 187, 188
                  (1940). In this case, the remittitur was regularly issued, and appellants
                  have not demonstrated a basis on which the remittitur should be recalled.
                  The motion is therefore denied.




                                                                                  J.
                                                     Saitta




                  Parraguirre




SUPREME COURT
      OF
    NEVADA                                             5
(0) 1947A 91a40
                     PICKERING, J., concurring:
                                 I concur in the result but would do so by order denying the
                     motion to recall the remittitur as legally insufficient.




                                                          Pickering




SUPREME COURT
        OF
     NEVADA


i0) 1947A    .41,a